DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that Sutton in view of Bruner does not disclose a sheath configured for tackiness as now claimed is directed towards newly amended subject matter that could not have been addressed in the previous office action.  These newly introduced claim limitations are addressed in the rejection below.
Applicant’s argument that Sutton discloses fibrillated tape as a possible example type of yarn that could be used but does not contemplate using the fibrillated tape as a core of a core-sheath spun yarn as recited in claim 4 is directed to Sutton alone and not the combination of Sutton and Bruner used in the rejection.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Sutton discloses that fibrillated tape is a known yarn in a TRM and Bruner 
Applicant’s argument that Sutton does not disclose that a core yarn of the core-sheath spun yarn comprises multifilament yarn as recited in claim 5 and Bruner is not relevant for the end use of a TRM is directed to Sutton alone and not the combination of Sutton and Bruner used in the rejection.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Further, Bruner is considered analogous art to a TRM.  Bruner explicitly discloses using the textile for erosion protection systems in which the load bearing element is used to confine earth (e.g. col. 1, lines 25-30).  Further, Applicant’s own TRM is described as being used in a wide range of applications such as soil reinforcement, retention, and stabilization.  Thus, both the TRM of the invention and the textile of Bruner are used for soil reinforcement, retention, stabilization, and erosion control and the textile of Bruner is considered analogous art to a TRM.
Applicant’s argument that Sutton in view of Bruner does not render obvious the yarn being plied together as recited in claim 12 is noted but is not considered persuasive because Bruner explicitly teaches the benefits of plied yarns.  See the rejection below for additional explanation regarding this claim as amended.
Applicant’s argument that Sutton only mentions that the yarn can be UV stabilized and Bruner is focused on different attributes for knitted structures and their different end use of being buried underground for structural load bearing earthwork construction applications, therefore Sutton in view of Bruner fails to render obvious a sheath configured for UV resistance is noted but is not considered persuasive because in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Sutton discloses UV resistance of yarns in turf reinforcement mats, .
Claim Objections
Claim 21 is objected to because of the following informalities:  “for” should be added after “configured” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2011/0027540) in view of Bruner et al (US 5,795,835) and Yuristy et al (US 2015/0359181).
Regarding claim 1, Sutton discloses a turf reinforcement mat (e.g. 10) comprising yarn in at least one of a warp direction and a weft direction (e.g. 20 and/or 22, Fig. 2), the turf reinforcement mat having a pyramidal weave (e.g. Fig. 2, paragraph 0033) that is open to allow plant growth through the turf reinforcement mat (e.g. paragraph 0031 wherein the mat must be open to some degree otherwise plants could not grow through the mat as disclosed).  Sutton further discloses that various types of yarns 
Regarding claim 2, the combination of Sutton, Bruner and Yuristy further discloses that the sheath is further configured for at least one of ultraviolet (UV) resistance, flame retardance, and water absorption (e.g. Sutton, UV resistance, paragraph 0029).
Regarding claim 3, the combination of Sutton, Bruner and Yuristy further discloses that a core yarn of the core-sheath spun yarn comprises monofilament yarn (e.g. Sutton, paragraph 0029) but does not explicitly disclose the monofilament yarn having a round, oval, or multi-lobe cross section.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that round cross sections are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a monofilament yarn having a round cross section because such cross sections are known in the art and a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding claim 4, the combination of Sutton, Bruner and Yuristy further discloses that a core yarn of the core-sheath spun yarn comprises tape fibrillated yarn (e.g. Sutton, paragraph 0029).
Regarding claim 5, the combination of Sutton, Bruner and Yuristy further discloses that a core yarn of the core-sheath spun yarn comprises multifilament yarn (e.g. Sutton, paragraph 0029 and Bruner, col. 15, lines 35-39).
Regarding claim 6, the combination of Sutton, Bruner and Yuristy further discloses that a core yarn of the core-sheath spun yarn comprises polyethylene, polyethylene terephthalate (PET), nylon, polypropylene, and/or fiberglass (e.g. Sutton, paragraph 0029).
Regarding claim 7, the combination of Sutton, Bruner and Yuristy further discloses that the core-sheath spun yarn comprises a core yarn having a denier within a range from about 90 denier to 10,000 denier (e.g. Sutton, paragraph 0029).
Regarding claim 8, the combination of Sutton, Bruner and Yuristy further discloses that the core-sheath spun yarn comprises sheath fibers (e.g. Bruner, col. 15, lines 35-43) but does not explicitly disclose the sheath fibers having round, oval, or multi-lobe cross sections.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that round cross sections are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use sheath fibers having round cross sections because such cross sections are known in the art and a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding claim 9, the combination of Sutton, Bruner and Yuristy further discloses that sheath fibers of the core-sheath spun yarn comprise polypropylene, polyethylene, polyethylene terephthalate (PET), polyester, nylon, rayon, terpolymer, acrylic, and/or aramid (e.g. Bruner, col. 15, lines 35-43).
Regarding claim 10, the combination of Sutton, Bruner and Yuristy further discloses that a total sheath fiber weight of the core-sheath spun yarn is within a range from about 30 denier to 10,000 denier (e.g. Sutton, paragraph 0029).
Regarding claim 11, the combination of Sutton, Bruner and Yuristy does not explicitly disclose that a sheath fiber weight percentage compared to a total weight of the core-sheath spun yarn ranges from about 10% to about 99%.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the sheath fiber weight percentage limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable 
Regarding claim 12, the combination of Sutton, Bruner and Yuristy does not explicitly disclose that the core-sheath spun yarn comprises a plurality of individual yarns formed and then plied together to thereby provide a larger plied core-sheath spun yarn.  Bruner further teaches a plurality of individual yarns formed and then plied together to thereby provide a larger plied yarn (e.g. col. 16, lines 39-44).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use plied yarn as taught by Bruner in the turf reinforcement mat of Sutton, Bruner and Yuristy because such is a known material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Further, the plied yarn would provide the expected benefit of enhancing the cross-sectional profile of the mat (e.g. col. 16, lines 30-44).  The combination of Sutton, Bruner and Yuristy also does not explicitly disclose the plied core-sheath spun yarn having a total weight of at least about 40,000 denier.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the weight limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this weight provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 13, the combination of Sutton, Bruner and Yuristy discloses that the core-sheath spun yarn is in at least one of the warp direction or the weft direction (e.g. as explained above).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use the core-sheath spun yarn in one but not both of the warp and weft 
Regarding claim 14, the combination of Sutton, Bruner and Yuristy further discloses that the sheath is further configured for at least one of ultraviolet (UV) resistance, flame retardance, and water absorption (e.g. Sutton, UV resistance, paragraph 0029); a core yarn of the core-sheath spun yarn comprises monofilament yarn having a round, oval, or multi-lobe cross section, tape fibrillated yarn, or multifilament yarn (e.g. Sutton, paragraph 0029); the core yarn of the core-sheath spun yarn comprises polyethylene, polyethylene terephthalate (PET), nylon, polypropylene, and/or fiberglass (e.g. Sutton, paragraph 0029); the core-sheath spun yarn comprises sheath fibers (e.g. Bruner, col. 15, lines 35-43); and the sheath fibers of the core-sheath spun yarn comprise polypropylene, polyethylene, polyethylene terephthalate (PET), polyester, nylon, rayon, terpolymer, acrylic, and/or aramid (e.g. Bruner, col. 15, lines 35-43).  The combination of Sutton, Bruner and Yuristy does not explicitly disclose the sheath fibers having round, oval, or multi-lobe cross sections.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that round cross sections are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use sheath fibers having round cross sections because such cross sections are known in the art and a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding claim 15, the combination of Sutton, Bruner and Yuristy further discloses that the turf reinforcement mat is configured for placement on soil for erosion control (e.g. Sutton, paragraph 0008); and the turf reinforcement mat is configured to allow plant growth through the turf reinforcement mat (e.g. Sutton, paragraph 0031) and become a permanent part of a vegetative layer when the turn reinforcement mat is used for the protection of soil and/or for the purpose of erosion control (e.g. 
Regarding claim 16, the combination of Sutton, Bruner and Yuristy further discloses that the turf reinforcement mat consists only of weft yarns and warp yarns interwoven with the weft yarns (e.g. Sutton, Fig. 2, paragraph 0034), and wherein at least one of the weft yarns and the warp yarns comprises the core-sheath spun yarn (e.g. as explained above).
Regarding claim 17, the combination of Sutton, Bruner and Yuristy further discloses that the turf reinforcement mat has a plurality of portions defined by the warp yarns and the weft yarns that are configured to cooperatively define the plurality of portions to have pyramidal shapes protruding upwardly or downwardly relative to a plane of the turf reinforcement mat (e.g. Sutton, 12, Fig. 2, paragraph 0033).
Regarding claim 18, Sutton discloses a turf reinforcement mat (e.g. 10) configured for placement on soil for erosion control (e.g. paragraph 0008) and to allow plant growth through the turf reinforcement mat (e.g. paragraph 0031), the turf reinforcement mat comprising weft yarns (e.g. 22) and warp yarns (e.g. 20) interwoven with the weft yarns such that the turf reinforcement mat has a pyramidal weave (e.g. Fig. 2, paragraph 0033), wherein: the yarn comprises monofilament yarn having a round, oval, or multi-lobe cross section, tape fibrillated yarn, or multifilament yarn (e.g. paragraph 0029).  Sutton further discloses that various types of yarns can be used to form the turf reinforcement mat (e.g. paragraph 0029) but does not explicitly disclose that at least one of the weft yarns and the warp yarns comprises core-sheath spun yarn comprising a sheath.  Bruner teaches a turf reinforcement mat (e.g. 750), the turf reinforcement mat comprising weft yarns and warp yarns (e.g. col. 15, lines 1-2), wherein: at least one of the weft yarns and the warp yarns comprising core-sheath spun yarn (e.g. col. 15, lines 25-43); the core-sheath spun yarn comprises a sheath (e.g. col. 15, lines 35-43); and a core yarn of the core-sheath spun yarn comprises monofilament yarn having a round, oval, or multi-lobe cross 
Regarding claim 19, Sutton discloses a method comprising placing a turf reinforcement mat (e.g. 10) on soil for erosion control (e.g. paragraph 0008, wherein the mat must be placed on the soil to control erosion), the turf reinforcement mat comprising weft yarns (e.g. 22) and warp yarns (e.g. 20) interwoven with the weft yarns such that the turf reinforcement mat has a pyramidal weave (e.g. Fig. 2, paragraph 0033) that is open to allow plant growth through the turf reinforcement mat (e.g. paragraph 0031 wherein the mat must be open to some degree otherwise plants could not grow through the mat as disclosed).  Sutton further discloses that various types of yarns can be used to form the turf reinforcement mat (e.g. paragraph 0029) but does not explicitly disclose at least one of the weft yarns and the warp yarns comprises core-sheath spun yarn comprising a sheath.  Bruner teaches a method comprising placing a turf reinforcement mat on soil (e.g. 750, Fig. 29), the turf reinforcement mat comprising weft yarns and warp yarns (e.g. col. 15, lines 1-2), wherein at least one of the weft yarns and the warp yarns comprises core-sheath spun yarn (e.g. col. 15, lines 25-43) comprising a sheath (e.g. col. 15, lines 35-43).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use core-sheath spun yarn as taught by Bruner in the turf reinforcement mat of Sutton because such is a known material in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Further, the core-sheath spun yarn would provide the expected benefit of increasing friction and providing better stability (e.g. col. 15, lines 1-4), producing a multifilament, bulking and fusing composite structure all in one yarn (e.g. col. 15, lines 39-43), and providing improved strength by protecting high modulus load bearing core yarns from shear forces, friction and degradation (e.g. col. 16, lines 54-58).  The combination of Sutton and Bruner does not explicitly disclose that the sheath is 
Regarding claim 20, the combination of Sutton, Bruner and Yuristy further discloses that the sheath is further configured for at least one or more of ultraviolet (UV) resistance, flame retardance, and water absorption (e.g. Sutton, UV resistance, paragraph 0029); a core yarn of the core-sheath spun yarn comprises monofilament yarn having a round, oval, or multi-lobe cross section, tape fibrillated yarn, or multifilament yarn (e.g. Sutton, paragraph 0029 and Bruner, col. 15, lines 35-39); the core yarn of the core-sheath spun yarn comprises polyethylene, polyethylene terephthalate (PET), nylon, polypropylene, 
Regarding claim 22, the combination of Sutton, Bruner and Yuristy further discloses that the turf reinforcement mat is configured to reduce rain splash and runoff induced erosion (e.g. Sutton, paragraph 0008) but does not explicitly disclose that the turf reinforcement mat has a soil loss ratio according to ASTM D 7101 of: 19.82 for 50 millimeters/hour; and/or 16.66 for 100 millimeters/hour; and/or 10.46 for 150 millimeters/hour.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the soil loss ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this soil loss ratio provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 23, the combination of Sutton, Bruner and Yuristy further discloses that the turf reinforcement mat is configured to protect unvegetated soil from flow induced erosion (e.g. Sutton, paragraph 0008) but does not explicitly disclose that the turf reinforcement mat has an average soil loss according to ASTM D 7207 of: 8.3 grams at a shear stress of 1.49 pounds/square foot; and/or 106.7 .
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




	/BENJAMIN F FIORELLO/                                                                                                             Primary Examiner, Art Unit 3678                                                                                           

/S.N.L./Examiner, Art Unit 3678